Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tom Briscoe on 17 September 2017.

The application has been amended as follows: 

	The paragraph numbers in an amendment to the specification must correspond with those in the substitute specification filed 25 October 2017.  The Examiner’s amendment to the specification mailed 1 September 2021 is corrected to correspond with the substitute specification filed 25 October 2017.  Accordingly, the amendment to the specification filed 30 November 2020 has been amended to correspond with the substitute specification filed 25 October 2017 as follows:
	At page 2: “Please replace paragraph [0080] with the following amended paragraph: [0080]” has not changed and remains “Please replace paragraph [0080] with the following amended paragraph: [0080]”.

	At page 3: “Please replace paragraph [0129] with the following amended paragraph: [0129]” has been changed to --Please replace paragraph [0082] with the following amended paragraph: [0082]--.
	“Please replace paragraph [0133] with the following amended paragraph: [0133]” has been changed to --Please replace paragraph [0086] with the following amended paragraph: [0086]--.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MELANIE BROWN/Primary Examiner, Art Unit 1641